FILED
                                                                    United States Court of Appeals
                                       PUBLISH                              Tenth Circuit

                       UNITED STATES COURT OF APPEALS                     January 9, 2013

                                                                       Elisabeth A. Shumaker
                                  TENTH CIRCUIT                            Clerk of Court



 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

 v.
                                                      No. 11-5114
 ENRIQUE RIVERA DE LA CRUZ, also
 known as Enrique Rivera-De La Cruz,
 also known as Enrique Rivera,

        Defendant - Appellant.




                     Appeal from the United States District Court
                       for the Northern District of Oklahoma
                         (D.C. No. 4:11-CR-00029-GKF-1)


William D. Lunn, Tulsa, Oklahoma, for Defendant-Appellant De La Cruz.

Ryan L. Souders, Assistant United States Attorney (Thomas Scott Woodward, United
States Attorney, Matthew P. Cyran, Assistant United States Attorney, on the brief, and
Danny C. Williams, Sr., United States Attorney, on the supplemental brief), Tulsa,
Oklahoma, for Plaintiff-Appellee United States of America.


Before BRISCOE, Chief Judge, SEYMOUR, and EBEL, Circuit Judges.


EBEL, Circuit Judge.
       In this direct criminal appeal, Defendant-Appellant Enrique De La Cruz

challenges the district court’s decision to deny his motion to suppress evidence the

United States obtained during an investigative seizure. Having jurisdiction under 28

U.S.C. § 1291, we REVERSE the denial of De La Cruz’s suppression motion.

                                   I. BACKGROUND

       The evidence presented at the suppression hearing, viewed in the light most

favorable to the Government, see United States v. Hunter, 663 F.3d 1136, 1141 (10th Cir.

2011), established the following: On Sunday morning, February 13, 2011, three

Immigration and Customs Enforcement (“ICE”) agents were at Gill’s Truck Wash in

Tulsa, Oklahoma. They were looking for Juan Guel-Rivera, thought to be unlawfully in

the United States. Guel-Rivera purportedly worked at the truck wash.

       Because the truck wash was closed, there was no one there when the agents

arrived. Soon thereafter a car with dark tinted windows drove up to the truck wash to

drop off a passenger. One of the three ICE agents, John Stanko, got a one- to two-second

glimpse of the driver through the windshield as the car drove by the agents. Comparing

that brief glimpse to the photo that Agent Stanko had of Guel-Rivera, the agent thought

that the car’s driver might be Guel-Rivera. The agents, therefore, activated their

emergency lights and parked their two vehicles behind the suspect’s car, blocking its exit.

       The car’s driver was, in fact, De La Cruz, who was dropping off his brother

Armando for work at the truck wash. Armando was in the front passenger seat of the car,

                                             2
while his wife and De La Cruz’s wife and mother-in-law were in the back seat.

         Armando, carrying his sack lunch, was in the process of exiting the passenger side

of the car when Agent Stanko got out of his vehicle and ordered De La Cruz, who had his

window rolled down, to turn off the engine, place the keys on top of the car and get out of

the vehicle. As De La Cruz did so, Armando ran away. Stanko and one of the other two

ICE agents gave chase, apprehending Armando two hundred yards away and discovering

that he was in the United States illegally.

         When Armando tried to flee from the ICE agents, De La Cruz remained beside the

car and the rest of his family stayed in the vehicle. The third ICE agent handcuffed De

La Cruz “for safety reasons” and waited with him until the other two agents returned with

Armando. (R. v.2 at 58.)

         When Agent Stanko returned, it became apparent to him that De La Cruz was not

Guel-Rivera, the man for whom the agents had been looking. Nevertheless, Agent

Stanko continued to detain De La Cruz and asked to see some identification. De La Cruz

presented an Oklahoma identification card which the agents recognized to be fake. Using

the information on the card, the agents discovered that De La Cruz was unlawfully in the

United States after having been previously deported. On that basis, the agents arrested

him. While in custody and after receiving Miranda1 warnings, De La Cruz confirmed the

immigration information the agents had about him.


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                               3
          A federal grand jury indicted De La Cruz for unlawfully reentering the United

States after a previous deportation, in violation of 8 U.S.C. § 1326(a). De La Cruz

moved to suppress the evidence agents obtained from him at the truck wash, arguing that,

at the time the agents asked him for his identification, they were no longer justified in

detaining him because the agents no longer had reasonable suspicion to believe that De

La Cruz was involved in criminal activity. After conducting an evidentiary hearing, the

district court denied De La Cruz’s suppression motion. He then entered a conditional

guilty plea, see Fed. R. Crim. P. 11(a)(2), reserving the right to appeal the district court’s

suppression ruling. This appeal followed.

                               II. STANDARD OF REVIEW

          In reviewing the denial of a suppression motion, this court views the evidence in

the light most favorable to the Government and accepts the court’s factual findings unless

clearly erroneous. See Hunter, 663 F.3d at 1141. We review de novo the ultimate

determination of the reasonableness of a search or seizure under the Fourth Amendment.

See id.

                                       III. ANALYSIS

          The district court denied De La Cruz’s suppression motion on alternate bases,

holding 1) the agents had reasonable suspicion to believe De La Cruz was involved in

criminal activity sufficient to justify his continued detention while agents obtained his

identification; and, alternatively, 2) De La Cruz’s identification is never suppressible

even if there was an unlawful seizure. We conclude the district court erred in reaching
                                               4
both of these conclusions.

         A. The district court erred in determining that the agents had reasonable
         suspicion to continue to detain De La Cruz in order to obtain his
         identification

         The Fourth Amendment protects citizens from “unreasonable searches and

seizures” by government officials. U.S. Const. amend. IV; see United States v. Burleson,

657 F.3d 1040, 1044-45 (10th Cir. 2011). The Government bears the burden of proving

that a seizure is reasonable. See United States v. Kitchell, 653 F.3d 1206, 1216 (10th

Cir.), cert. denied, 132 S. Ct. 435 (2011).

         This case involves an investigative, or Terry2, stop, which is a seizure for Fourth

Amendment purposes. See Burleson, 657 F.3d at 1045. Such a seizure is reasonable if it

is justified by articulable reasonable suspicion that the person detained has committed or

is about to commit a crime. See Florida v. Royer, 460 U.S. 491, 498 (1983). Reasonable

suspicion is “something more than an inchoate and unparticularized suspicion or hunch,”

but “is considerably less than proof by a preponderance of the evidence or [proof]

required for probable cause.” United States v. Chavez, 660 F.3d 1215, 1221 (10th Cir.

2011) (internal quotation marks omitted). Reasonable suspicion is measured by an

objective standard; the agents’ subjective beliefs and intentions, therefore, are irrelevant.

See Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2082 (2011); Chavez, 660 F.3d at 1222.

         In considering whether an investigative stop is reasonable, we conduct a two-step

inquiry, asking first whether the detention was justified at its inception and, second,

2
    Terry v. Ohio, 392 U.S. 1 (1968).
                                               5
whether the agents’ actions were reasonably related in scope to the circumstances initially

justifying the detention. See Lundstrom v. Romero, 616 F.3d 1108, 1120 (10th Cir.

2010).

               1. The duration of De La Cruz’s detention cannot be justified by the
               initial suspicion that he was Guel-Rivera

         Here, De La Cruz concedes that, at the time the agents initially seized him by

surrounding his vehicle, they had reasonable suspicion to believe that he was Guel-

Rivera. That suspicion justified agents detaining De La Cruz briefly in order to verify or

dispel their suspicions that he was Guel-Rivera. See Royer, 460 U.S. at 500. But any

reasonable suspicion that De La Cruz was Guel-Rivera was dispelled when Agent

Stanko, who had a picture of Guel-Rivera, returned from apprehending Armando, had a

chance to look at De La Cruz, and realized that De La Cruz was not Guel-Rivera. Guel-

Rivera was twenty-eight years old, 5’8”, 120 pounds with black eyes, brown hair, and a

receding hairline, while De La Cruz was younger, shorter, with no receding hairline,

different facial features, and a tattoo on his neck. These discrepancies, viewed by an

objective officer in Agent Stanko’s position, dispelled any reasonable suspicion that De

La Cruz was Guel-Rivera.3


3
 See United States v. Alarcon-Gonzalez, 73 F.3d 289, 292-93 (10th Cir. 1996) (holding
that reasonable suspicion that one of two roofers was reaching for a gun was dispelled,
prior to officers questioning roofers about their immigration status, when it became
obvious to officers that the roofer was holding a roofing tool instead of a weapon);
United States v. McSwain, 29 F.3d 558, 560-61 (10th Cir. 1994) (holding that reasonable
suspicion that vehicle’s temporary registration sticker was invalid dissipated once officer
approached the vehicle and saw that the temporary registration was valid and had not
                                              6
         Agent Stanko, nevertheless, continued to detain De La Cruz and obtained his

identification “just to be safe . . . because I still wasn’t a hundred percent sure.”4 (R. v.2

at 18.) The existence of reasonable suspicion, however, is measured from the perspective

of an objectively reasonable officer, not from the subjective perspective of the particular

officer on scene. See al-Kidd, 131 S. Ct. at 2082; Chavez, 660 F.3d at 1222. Here,


expired); United States v. Millan-Diaz, 975 F.2d 720, 721-22 (10th Cir. 1992) (holding
that any reasonable suspicion that vehicle was transporting illegal aliens was dispelled
when it became obvious that there were no passengers in the vehicle or in the trunk); see
also United States v. Trestyn, 646 F.3d 732, 743-44 (10th Cir. 2011); United States v.
Pena-Montes, 589 F.3d 1048, 1050, 1054-55 (10th Cir. 2009); United States v. Edgerton,
438 F.3d 1043, 1044 (10th Cir. 2006); cf. Amundsen v. Jones, 533 F.3d 1192, 1200 (10th
Cir. 2008) (holding that driver’s conduct during traffic stop did not clearly refute officer’s
reasonable suspicion that driver was intoxicated).
4
    During the suppression hearing, Agent Stanko testified to the following:

         Q. And at some point during this whole process you conclusively
         determined that Mr. [De La Cruz] was not Guel-Rivera?

         A. Yes, ma’am.

         Q. Do you recall when that would have been or what process happened
         before you believed that to be true?

         A. I can say without a doubt upon returning to the scene, at this point, upon
         seeing [De La Cruz] stand up, I noticed the tattoo on his neck, I noticed his
         person, the hairline. All of the factors, all of the above, whenever I
         returned to the scene and was able to get an entire visual of the defendant I
         had a pretty good idea that he wasn’t Guel-Rivera, but just to be safe I went
         ahead and ran his information anyway because I still wasn’t a hundred
         percent sure.

(R. v.2 at 18.) Agent Stanko testified further that, after seeing De La Cruz standing
outside the car, “there were definitely indications” that he was not Guel-Rivera. (Id. at
42.)
                                               7
considering the totality of the circumstances, see Chavez, 660 F.3d at 1221, any

reasonable suspicion that Guel-Rivera was the driver would have been dispelled when an

objective officer in Agent Stanko’s position was able to compare the photo he had of

Guel-Rivera with De La Cruz. At that point, any justification for detaining De La Cruz

vanished. See Millan-Diaz, 975 F.2d at 722. “‘[A]n investigative detention must be

temporary and last no longer than is necessary to effectuate’ the purpose of either

dispelling or confirming the officer’s reasonable suspicion.” United States v. White, 584
F.3d 935, 953 (10th Cir. 2009) (quoting Royer, 460 U.S at 500). Once reasonable

suspicion has been dispelled, “[e]ven a very brief extension of the detention without

consent or reasonable suspicion violates the Fourth Amendment.”5 Burleson, 657 F.3d at

1045.

               2. The duration of De La Cruz’s detention cannot be justified by the
               presence and flight of Armando

        An investigative seizure can continue, even after the initial suspicion has

dissipated, if “the additional detention is supported by [new] reasonable suspicion of

criminal activity. In other words, reasonable suspicion must exist at all stages of the


5
  The fact that there was no longer any justification to detain De La Cruz further
distinguishes this case from the authority on which the dissent relies, which permits an
officer to ask questions and seek identification during “the course of a lawful stop.”
Dissent at 1, 7. The situation here is also distinguishable from a lawful traffic stop,
during which the officer is permitted to determine, among other things, whether the
driver has authority to operate the vehicle and a motorist expects to wait a reasonable
time while the officer checks the driver’s license and vehicle registration. See United
States v. Holt, 264 F.3d 1215, 1221 (10th Cir. 2001) (en banc), overruling on other
grounds recognized in United States v. Stewart, 473 F.3d 1265, 1269 (10th Cir. 2007).
                                              8
detention, although it need not be based on the same facts throughout.” United States v.

Soto-Cervantes, 138 F.3d 1319, 1322 (10th Cir. 1998) (citation omitted). The

Government argues that, in this case, the ICE agents acquired new reasonable suspicion

to continue to detain De La Cruz, based on Armando’s flight and the agents’ ensuing

discovery that he was in the United States illegally. The Government, however, has

failed to meet its burden of demonstrating that the totality of these circumstances

established articulable reasonable suspicion to believe that De La Cruz was involved in

criminal activity, after the agents realized he was not Guel-Rivera and before De La Cruz

gave them a false identification card. See Kitchell, 653 F.3d at 1218-19.

       De La Cruz’s initial seizure was based solely on the agents’ belief that he might be

Guel-Rivera. The initial seizure was not predicated on suspicion that De La Cruz, as the

driver of the vehicle, was otherwise engaged in criminal activity. For example, the

agents did not have reasonable suspicion to believe that De La Cruz, as the driver of the

vehicle, had committed any traffic violations that would justify conducting a traffic stop.

       Flight can create reasonable suspicion that the person fleeing is involved in

criminal activity. See Illinois v. Wardlow, 528 U.S. 119, 121, 124-25 (2000); United

States v. Bonner, 363 F.3d 213, 218 (3d Cir. 2004); see also United States v. Cui Qin

Zhang, 458 F.3d 1126, 1128 (10th Cir. 2006) (noting flight suggests guilt). But De La

Cruz did not flee; only Armando fled.

       One could imagine other circumstances where the flight of a passenger might

create reasonable suspicion that the driver was also engaged in criminal activity. But this
                                             9
case does not present such circumstances. When the agents apprehended Armando, they

discovered he was illegally in the United States. That is a status crime, which would not

necessarily suggest that the driver of the vehicle from which he fled was also involved in

criminal activity.

       One could further imagine other circumstances where the discovery that a fleeing

passenger was in the United States illegally might engender reasonable suspicion that the

driver and the rest of the vehicle’s occupants might also be unlawfully in the country.

That might be the case, for example, if the stop occurred close to the U.S.-Mexican

border on a highway or road frequently used by illegal immigrants to enter the United

States undetected and multiple people fled from a van. But those are not the

circumstances presented here.

       Based on the Court’s inquiry, the Government suggested that an objective officer

could have reasonably suspected De La Cruz of unlawfully transporting an illegal alien,

in violation of 8 U.S.C. § 1324(a)(1)(A)(ii).6 But to be unlawful, such transportation

must be in furtherance of the alien’s violation of the law. See United States v. Franco-

Lopez, 687 F.3d 1222, 1226-27 (10th Cir. 2012) (citing United States v. Barajas-Chavez,

162 F.3d 1285, 1287 (10th Cir. 1999) (en banc)). Transportation furthers an alien’s

violation of the law if it “will help, advance, or promote the alien’s illegal entry or

continued illegal presence in the United States.” Barajas-Chavez, 162 F.3d at 1288.


6
 The Court assumes that the Government adequately raised this argument in the district
court and on appeal.
                                              10
Thus, § 1324(a)(1)(A)(ii) proscribes, for example, transportation of an alien by friends or

family to enable the illegal alien to find work and/or evade authorities. Barajas-Chavez,
162 F.3d at 1289 n.2. But § 1324(a)(1)(A)(ii) “does not encompass persons who come

into daily contact with undocumented aliens and who, with no evil or criminal intent,

intermingle with illegal aliens socially and otherwise.” Barajas-Chavez, 162 F.3d at 1288

(internal quotation marks, alteration omitted).

       The circumstances at issue here, viewed objectively, suggested only that the driver

was dropping off Armando to work at the truck wash, just an ordinary social interaction

that occurs every day between family, friends and acquaintances. Here, it occurred a

significant distance from the U.S. border. Nothing about these circumstances suggested

that the driver, by dropping Armando off, apparently at a job he already had, was in any

way furthering his unlawful presence in the country.

       Even if the agents had reasonable suspicion to believe Gill’s Truck Wash

employed illegal aliens -- based on information and circumstances suggesting that both

Guel-Rivera and Armando were unlawfully in the country and both worked at the truck

wash -- such a belief would not justify seizing De La Cruz. See Alarcon-Gonzalez, 73
F.3d at 293 (holding that a reasonable basis for suspecting that “some roofers might be

illegal aliens . . . did not give [agents] a reasonable basis for suspecting that [the

defendant] in particular might be one of them”). The evidence presented at the

suppression hearing suggested only that De La Cruz was dropping off Armando for work

at the truck wash, not that De La Cruz himself worked there.
                                               11
       An officer may not “legally detain a person simply because criminal activity is

afoot. The particular person [who is detained] must be suspected of criminal activity.”

Romero v. Story, 672 F.3d 880, 887-88 (10th Cir. 2012) (internal quotation marks

omitted); see also Pena-Montes, 589 F.3d at 1056; Alarcon-Gonzalez, 73 F.3d at 293.

The evidence here, viewed by an objective officer in Agent Stanko’s position, indicated

only that De La Cruz drove an illegal immigrant to work. Under these circumstances,

simply being acquainted with someone who turns out to be in the country illegally does

not, without more, create reasonable suspicion that the acquaintance is involved in illegal

activity. This court has previously declined to rely on the fact that one member of a

group was unlawfully in this country to establish reasonable suspicion to believe that

another member of the group was involved in criminal activity. See Soto-Cervantes, 138
F.3d at 1324 (in determining whether officers had reasonable suspicion to believe the

defendant was in the United States unlawfully, declining to rely on facts that two other

members of a group of four or five men had no identification and one of them admitted to

officers that he was in the country illegally; focusing instead on factors that gave officers

reasonable suspicion that the defendant himself was involved in criminal activity). Here,

too, we reject the general premise that once someone has been identified by authorities as

unlawfully in the United States, anyone providing him with transportation for his daily

activities is also reasonably suspected of criminal activity. See United States v. Brignoni-

Ponce, 422 U.S. 873, 885-87 (1975) (noting that apparent Mexican ancestry of vehicle’s

occupants, alone, did not provide reasonable suspicion that they were illegal aliens).
                                             12
       Each case must rise or fall on the particular facts of that case. Here, the

Government has failed to establish that an objective officer would have had reasonable

suspicion to believe that De La Cruz was involved in criminal activity, once the agents

determined that he was not Guel-Rivera and before De La Cruz provided the agents with

a false identification card.

       B. The district court erred in concluding, alternatively, that De La Cruz’s
       identification is not suppressible, even if there was an unlawful seizure

       The district court, alternatively, held that De La Cruz’s identity itself is not

suppressible, even if there was an unlawful seizure. We cannot affirm the district court’s

denial of De La Cruz’s suppression motion on that basis, either.

       The district court based its conclusion on language in Immigration and

Naturalization Service v. Lopez-Mendoza, 468 U.S. 1032 (1984). In Lopez-Mendoza, a

case addressing civil deportation hearings, the Supreme Court noted that “[t]he ‘body’ or

identity of a defendant or respondent in a criminal or civil proceeding is never itself

suppressible as a fruit of an unlawful arrest, even if it is conceded that an unlawful arrest,

search, or interrogation occurred.” Id. at 1039. Lopez-Mendoza, however, does not

“exempt[] from the ‘fruits’ doctrine all evidence that tends to show a defendant’s

identity.” United States v. Olivares-Rangel, 458 F.3d 1104, 1111 (10th Cir. 2006).

Rather, Lopez-Mendoza’s “statement that the ‘body’ or identity of a defendant are ‘never

suppressible’ applies only to cases in which the defendant challenges the jurisdiction of

the court over him or her based upon the unconstitutional arrest, not to cases in which the

                                              13
defendant only challenges the admissibility of the identity-related evidence.” Olivares-

Rangel, 458 F.3d at 1111. The Tenth Circuit interpreted Lopez-Mendoza’s language in

this manner, analyzing the cases on which Lopez-Mendoza relied and considering Lopez-

Mendoza’s treatment of the two civil deportation proceedings at issue in that case. See

Olivares-Rangel, 458 F.3d at 1111. The Tenth Circuit went on to conclude that

       [s]eeking to suppress one’s very identity and body from a criminal
       proceeding merely because of an unconstitutional arrest is the sort of
       jurisdictional challenge foreclosed by Lopez-Mendoza. The language in
       Lopez-Mendoza merely says that the defendant cannot suppress the entire
       issue of his identity. A defendant may still seek suppression of specific
       pieces of evidence (such as, say, fingerprints or statements) under the
       ordinary rules announced in Mapp[ v. Ohio, 367 U.S. 643, 648 (1961)
       (requiring suppression of any evidence obtained during illegal police
       conduct)] and Wong Sun[ v. United States, 371 U.S. 471, 485 (1963)
       (requiring suppression of evidence deemed to be “fruit of the poisonous
       tree,” i.e., discovered as a direct result of unlawful police conduct)]. A
       broader reading of Lopez-Mendoza would give the police carte blanche
       powers to engage in any manner of unconstitutional conduct so long as
       their purpose was limited to establishing a defendant’s identity. We do not
       believe the Supreme Court intended Lopez-Mendoza to be given such a
       reading.

Id. Thus, the Tenth Circuit concluded

       that the “identity” language in Lopez-Mendoza refers only to jurisdiction
       over a defendant and it does not apply to evidentiary issues pertaining to
       the admissibility of evidence obtained as a result of an illegal arrest and
       challenged in a criminal proceeding. Instead, we utilize the normal and
       generally applicable Fourth Amendment exclusionary rule to determine
       whether challenged identity-related evidence should be excluded under the
       circumstances present in the particular case.

Id. at 1112.




                                            14
       Here, De La Cruz never argued that the district court lacked jurisdiction over him.

Instead, he sought only to apply “the normal and generally applicable Fourth Amendment

exclusionary rule,” id., to suppress the identification card he gave the agents and the

information the agents learned as a result of that identification card, that De La Cruz was

unlawfully in the United States after having been previously deported. Therefore, the

district court erred in concluding that De La Cruz’s identification was not suppressible,

even if there was an unlawful seizure.

                                   IV. CONCLUSION

       For the foregoing reasons, we REVERSE the district court’s decision denying De

La Cruz’s suppression motion and REMAND this case to the district court for

proceedings consistent with this decision.




                                             15
No. 11-5114, United States v. De La Cruz

BRISCOE, Chief Judge, dissenting.



      I respectfully dissent for two reasons. First, Agent Stanko’s request for

identification from De La Cruz was supported by reasonable, articulable suspicion

based on the evolving events following the initial stop. But more importantly,

Agent Stanko did not need independent justification under the Fourth Amendment

to request identification. The request was not a “discrete Fourth Amendment

event,” Muehler v. Mena, 544 U.S. 93, 101 (2005), but a minimal additional

intrusion within the course of a lawful stop that did not illegally extend the

duration of the stop. Looking to the totality of the circumstances known to Agent

Stanko when he asked De La Cruz for his identification, I would affirm the district

court’s denial of De La Cruz’s motion to suppress.

                                          I

      The proper outcome of this case is dictated by the Supreme Court’s

decisions in Muehler, 544 U.S. 93, and Hiibel v. Sixth Judicial District Court of

Nevada, Humboldt County, 542 U.S. 177 (2004), and our decision in United States

v. Alcaraz-Arellano, 441 F.3d 1252 (10th Cir. 2006). The rule from these cases is

unmistakable: when an individual is already lawfully detained, an officer is

permitted to question the individual—even on matters unrelated to the purpose of

the detention—when such questioning does not measurably extend the duration of

the detention. The “touchstone” of this analysis is reasonableness, “measured in
objective terms by examining the totality of the circumstances.” Ohio v.

Robinette, 519 U.S. 33, 39 (1996) (quotation omitted). And if off-topic

questioning is permissible, it is axiomatic that an officer may request identification

from an individual when confirming or dispelling suspicion as to the individual’s

identity is the purpose of the stop.

      Agent Stanko’s request for identification from De La Cruz was not unrelated

to the stop, but rather was at the very heart of the reason for the stop: to determine

whether the driver was Guel-Rivera. This brief interaction did not meaningfully

prolong an ongoing, lawful seizure, so no independent reasonable suspicion was

required.

                                          A

        Under Terry’s “dual inquiry,” we have long examined whether an

investigative detention was: (1) “justified at its inception,” and (2) “reasonably

related in scope to the circumstances which justified the interference in the first

place.” Terry v. Ohio, 392 U.S. 1, 20 (1968). Under the second, or “scope,”

prong, we have traditionally required that an officer’s investigation closely

conform to the purpose of the initial stop unless the officer develops additional

reasonable suspicion. See United States v. Jones, 44 F.3d 860, 872 (10th Cir.

1995) (holding that officer must have reasonable suspicion to support questions

about narcotics during routine traffic stop); see also Terry, 392 U.S. at 19-20. But




                                         -2-
several years ago, the Supreme Court addressed the long-divisive question 1 of

whether Terry’s “scope” prong restricts an officer’s questioning to matters that

relate to the purpose of the initial stop.

      In Muehler, a team of SWAT officers executed a search warrant at a

residence to look for dangerous weapons and evidence of gang membership. 544
U.S. at 96. The officers knew many of the gang’s members were illegal

immigrants, so a federal immigration agent accompanied the team. Id. The

officers found Iris Mena in a bedroom, placed her in handcuffs, and led her to a

converted garage with other occupants. Id. “During their detention in the garage,

an officer asked for each detainee’s name, date of birth, place of birth, and

immigration status. The [immigration] officer later asked the detainees for their

immigration documentation.” Id.

      The Court rejected the Ninth Circuit’s conclusion that the officers “were

required to have independent reasonable suspicion in order to question Mena

concerning her immigration status because the questioning constituted a discrete



      1
         Compare United States v. Holt, 264 F.3d 1215, 1228 (10th Cir. 2001) (en
banc) (per curiam) (“[A]n officer conducting a traffic stop may ask the driver
about the presence of loaded weapons in the absence of particularized suspicion of
the existence of such firearms.”), abrogated as recognized in United States v.
Stewart, 473 F.3d 1265, 1269 (10th Cir. 2007); with United States v. Chavez-
Valenzuela, 268 F.3d 719, 724 (9th Cir. 2001) (“An officer must . . . restrict the
questions he asks during a stop to those that are reasonably related to the
justification for the stop.”), as amended by 279 F.3d 1062 (2002), abrogated by
Muehler, 544 U.S. 93.

                                             -3-
Fourth Amendment event.” Id. at 100-01. This premise was “faulty” because

“mere police questioning does not constitute a seizure.” Id. at 101 (quotation and

citation omitted). “[E]ven when officers have no basis for suspecting a particular

individual, they may generally ask questions of that individual; ask to examine the

individual’s identification; and request consent to search his or her luggage.”

Id. (quotation and citation omitted). “Hence, the officers did not need reasonable

suspicion to ask Mena for her name, date and place of birth, or immigration

status.” Id.

      This rule gave shape to the Court’s prior pronouncement that “[i]n the

ordinary course a police officer is free to ask a person for identification without

implicating the Fourth Amendment.” Hiibel, 542 U.S. at 186; see also INS v.

Delgado, 466 U.S. 210, 216 (1984) (“[I]nterrogation relating to one’s identity or a

request for identification by the police does not, by itself, constitute a Fourth

Amendment seizure.”). Other courts have applied these principles in upholding

officer requests for identification from passengers in a vehicle stopped for a traffic

violation, even when there is no particularized suspicion that the passengers are

violating the law. See United States v. Fernandez, 600 F.3d 56, 60 (1st Cir. 2010)

(“The Court repeatedly has held that police requests for identifying information

typically do not trigger Fourth Amendment concerns.”); Stufflebeam v. Harris, 521
F.3d 884, 888 (8th Cir. 2008) (“[A] police officer does not violate the Fourth

Amendment by inquiring into the identity of a vehicle’s passenger during the

                                          -4-
course of a lawful traffic stop, even absent reasonable suspicion that the passenger

has committed a crime.”); United States v. Diaz-Castaneda, 494 F.3d 1146, 1152

(9th Cir. 2007) (“The police may ask people who have legitimately been stopped

for identification without conducting a [separate] Fourth Amendment search or

seizure.”); United States v. Soriano-Jarquin, 492 F.3d 495, 500 (4th Cir. 2007) (“If

an officer may ‘as a matter of course’ and in the interest of personal safety order a

passenger physically to exit the vehicle, he may surely take the minimally

intrusive step of requesting passenger identification.” (citation omitted)). After

Muehler, “mere questioning—on any subject—cannot violate the scope prong of

Terry.” United States v. Everett, 601 F.3d 484, 494 n.10 (6th Cir. 2010).

      While a request for identification is minimally intrusive and well within the

bounds of Terry, we still must look to the effect of the questioning on the duration

of the detention. The Supreme Court has given wide berth to officers in

questioning individuals who are lawfully detained, but it is less clear how long an

officer can venture down a new path. In general terms, the Court has stated that

questioning may not “measurably extend the duration of the stop.” See Arizona v.

Johnson, 555 U.S. 323, 334 (2009) (“An officer’s inquiries into matters unrelated

to the justification for the traffic stop, this Court has made plain, do not convert

the encounter into something other than a lawful seizure, so long as those inquiries

do not measurably extend the duration of the stop.”).

      We confronted the “prolongation” issue in Alcaraz-Arellano. 441 F.3d

                                          -5-
1252. There, an officer stopped the defendant for speeding but asked him

questions that were unrelated to the purpose of the stop. Id. at 1258-59. Applying

Muehler, we held that “the questioning, regardless of the topic, did not violate the

Fourth Amendment” because it “did not prolong the detention.” Id. at 1259. In

looking to the duration, we refused to adopt a bright-line rule; instead, we looked

to the totality of the circumstances to determine whether the stop was

“appreciably” prolonged. Id. at 1258-59. Rather than “make a time and motion

study of traffic stops,” we “consider the detention as a whole and the touchstone of

our inquiry is reasonableness.” United States v. Patterson, 472 F.3d 767, 776

(10th Cir. 2006), vacated on other grounds, 555 U.S. 1131 (2009).

      Similarly, other courts have held that an officer is entitled to ask questions

unrelated to the initial purpose of the stop so long as those questions do not

“unreasonably extend” the detention. United States v. Martin, 422 F.3d 597, 601-

02 (7th Cir. 2005) (“A traffic stop does not become unreasonable merely because

the officer asks questions unrelated to the initial purpose for the stop, provided

that those questions do not unreasonably extend the amount of time that the

subject is delayed.”); see also United States v. Digiovanni, 650 F.3d 498, 507 (4th

Cir. 2011) (“[W]here a delay [attributed to off-topic questioning] can be

characterized as de minimis under the totality of the circumstances, it will not be

recognized as a Fourth Amendment violation.”); Everett, 601 F.3d at 494 (holding

that “the proper inquiry is whether the ‘totality of the circumstances surrounding

                                          -6-
the stop’ indicates that the duration of the stop as a whole—including any

prolongation due to suspicionless unrelated questioning—was reasonable”).

      In light of these cases, it is clear that officers may engage in questioning on

any subject that has a de minimis effect on the duration of the traffic stop.

Alcaraz-Arellano, 441 F.3d at 1259. Of all possible topics, this rule manifestly

permits questions related to an individual’s identity, which “are a routine and

accepted part of many Terry stops.” Hiibel, 542 U.S. at 186.

                                           B

      These principles lead me to conclude that Agent Stanko’s request for

identification was not a “discrete Fourth Amendment event” requiring reasonable

suspicion. Muehler, 544 U.S. at 101. Rather, it was a minimal additional

intrusion within the course of a lawful stop.

      At the outset, it is necessary to determine whether the stop was ongoing

when Agent Stanko questioned De La Cruz about his identity. If the stop had

reached its logical conclusion when Agent Stanko questioned De La Cruz, he

would have needed reasonable suspicion to justify any continued interaction.

See United States v. McSwain, 29 F.3d 558, 561 (10th Cir. 1994) (holding that

once “the purpose of the stop was satisfied,” an officer’s continued detention of

the driver “exceeded the scope of the stop’s underlying justification”). “Normally,

the stop ends when the police have no further need to control the scene, and inform

the driver and passengers they are free to leave.” Johnson, 555 U.S. at 333.

                                          -7-
      By the time Agent Stanko returned to a handcuffed De La Cruz,2 the nature

and scope of the initial stop had changed considerably. He and another agent had

just chased down a passenger who fled upon seeing them approach. The agents

had determined that the passenger was an illegal alien, but they had no way of

knowing why he ran away. Were there guns, drugs, or a dead body in the car?

Stolen items from a recent robbery? Or was he simply trying to avoid deportation?

We cannot expect the reasonable law enforcement officer in this situation to

disengage completely from the events that he had just witnessed and permit the

vehicle’s other occupants to go on their way, leaving these questions unanswered.

In light of the developments, these agents had a continuing “need to control the

scene” when they returned to the vehicle. See id. Thus, Agent Stanko questioned

De La Cruz as part of an ongoing, lawful seizure.

      In light of Muehler and Alcaraz-Arellano, we must determine only whether

the questions appreciably lengthened the duration of the stop; the content of the




      2
         There is disagreement as to whether De La Cruz was still handcuffed
when Agent Stanko asked him for identification. Agent Stanko testified that he
did not handcuff De La Cruz before pursuing the passenger. ROA, Vol. II at 17.
Agent Newman testified that he handcuffed De La Cruz as soon as the passenger
ran away. Id. at 58-59. He did not remember whether De La Cruz was still in
handcuffs when Stanko returned and asked him for identification. Id. at 59. De La
Cruz argues that the resolution of this dispute is not pertinent to his case because
he was detained either way. Id. at 66. Indeed, Newman instructed him not to
move and the ICE vehicle’s emergency lights were activated.

                                        -8-
questions is irrelevant. 3 Viewed in the light most favorable to the government, the

record indicates Agent Stanko questioned De La Cruz “almost immediately after

returning to the scene” for “a minute or two.” ROA, Vol. II at 15. This

questioning did not subject De La Cruz to a significant additional intrusion. Given

the totality of the circumstances, the identification check did not “measurably

extend the duration of the stop.” Johnson, 555 U.S. at 334.

                                          II

      In the alternative, even assuming Agent Stanko needed reasonable,

articulable suspicion that De La Cruz was engaged in criminal activity to question

him about his identity, that requirement is satisfied.

      Again, we must consider the totality of the circumstances confronting the

officer, and we must do so in the light most favorable to the government. First,

Agent Stanko’s quick glimpse of De La Cruz as he drove into the parking lot led

him to believe that he had found Guel-Rivera, the targeted alien. But when he

returned from the foot chase, he had “a pretty good idea” he had been mistaken.

ROA, Vol. II at 18. His testimony reveals lingering concern about these

perceptions. He testified:


      3
        That said, Agent Stanko’s questioning was eminently reasonable “based on
the inherent dangers of the motor vehicle stop and [his] need to orient himself to
who and what he may be dealing with.” United States v. Chaney, 584 F.3d 20, 27
(1st Cir. 2009). And again, ascertaining the identity of a lawfully detained
individual is a “routine and accepted part of many Terry stops.” Hiibel, 542 U.S.
at 186.

                                          -9-
             I can say without a doubt upon returning to the scene, at
             this point, upon seeing Rivera stand up, I noticed the tattoo
             on his neck, I noticed his person, the hairline. All of the
             factors, all the above, whenever I returned to the scene and
             was able to get an entire visual of the defendant I had a
             pretty good idea that he wasn’t Guel-Rivera, but just to be
             safe I went ahead and ran his information anyway because
             I still wasn’t a hundred percent sure.

Id. (emphasis added). On cross-examination, Agent Stanko reiterated: “As I’m

standing there beside him shortly after I approached the vehicle . . . I have yet to

conclusively dispose of my suspicions, my observations that I had observed as he

entered the lot.” Id. at 39. This testimony suggests he was still unsure about the

driver’s identity after he returned from chasing the fleeing passenger. De La

Cruz’s resemblance of Guel-Rivera was the predicate for the initial stop, and it had

not dissipated by the time Agent Stanko requested identification.

      Second, while not dispositive, the passenger’s flight was a further fact that

only strengthened the agent’s belief that De La Cruz was, in fact, the targeted

alien. Agent Stanko’s first close look at De La Cruz came just after he returned

from a hot pursuit of the passenger, who turned out to be an illegal alien. Of

course, as the majority points out, it would be unreasonable to conclude that De La

Cruz is present in the United States illegally simply by virtue of his “mere

propinquity” to an illegal alien. See Ybarra v. Illinois, 444 U.S. 85, 91 (1979).

But this development does not stand alone, and it must carry some force in the

reasonable suspicion analysis. Given the circumstances, we cannot expect a


                                         -10-
trained immigration agent to completely dismiss the fact of a passenger’s flight

when considering the possibility that other occupants of the vehicle may be

engaged in criminal activity.4

      Third, the agents knew Gill’s Truck Wash employed illegal aliens, including

Guel-Rivera. As the stop occurred before the business was open, a reasonable

agent could have concluded that one or more of the occupants in the car were truck

wash employees or were engaged in harboring aliens.

      Taken together, these facts support a request for identification to “verify or

dispel the officer’s suspicion in a short period of time.” Florida v. Royer, 460
U.S. 491, 500 (1983) (plurality opinion). Further, when Agent Stanko’s testimony

is viewed in the proper light, he had yet to dispel his suspicions when he

questioned De La Cruz about his identity. His request for De La Cruz’s

identification was supported by reasonable suspicion.

                                         III

      I would affirm the order of the district court denying De La Cruz’s motion

to suppress.




      4
         At the suppression hearing, the government suggested that continued
detention was proper because De La Cruz presumably knew that his passenger was
in the country illegally. ROA, Vol. II at 68-69. But the government struggled to
identify a relevant federal offense; it grappled with the idea that harboring an
illegal alien could be a crime before ultimately dropping the argument. See id.

                                        -11-